Exhibit DATED January 1st 2006 Index Oil & Gas Ltd and Lyndon West EMPLOYMENT AGREEMENT 1 CONTENTS Clause Heading Page 1. Definitions 1 2. Appointment 2 3. Term 2 4. Duties 2 5. Hours and place of work 3 6. Remuneration 4 7. Deductions 4 8. Expenses 5 9. Holidays 5 10. Sickness benefits 5 11. Pension 6 12. Restrictions on other activities by the Executive 6 13. Confidential Information and company documents 7 14. Inventions and other intellectual property 8 15. Termination 9 16. Restrictive Covenants 12 17. Data Protection 11 18. Notices 14 19. Former Agreements 14 20. Change of Control 14 21. Garden Leave 16 22. Choice of law and submission to jurisdiction 17 2 THIS AGREEMENT is dated January 1st 2006 and is made BETWEEN: (1)Index Oil & Gas Ltd (Index) whose registeredoffice is at Lawrence House, Lower Bristol Road, Bath BA 2 9ET UK (the "Company"); and (2)Lyndon West of Orchards Farm,Golden Valley,Upleadon,Gloucester GL18 1 HN (the "Executive") IT IS AGREED as follows: 1. Definitions 1.1 In this Agreement unless the context otherwise requires: (a) the following expressions have the following meanings: "associated company" means an associated company (within the meaning of section 416(1) Income and Corporation Taxes Act 1988) of the Company; the "Board" means the board of directors for the time being of the Company and any committee of the board of directors duly authorised by it. "Confidential Information" shall mean technical data including seismic, electric log, reports and project interpretation including financial analysis, details of customers and their requirements, the prices charged to and terms of business with customers, customer data bases, other customer information, business models, information relating to arrangements with banks and other intermediaries, marketing plans and sales forecasts, financial information, results and forecasts (save to the extent that these are included in published audited accounts), any proposals relating to the acquisition or disposal of a company or business or any part thereof or to any proposed expansion or contraction of activities, details of employees and officers and of the remuneration and other benefits paid to them, information relating to research activities, inventions, secret processes, designs, formulae and product lines, any information which the Executive is told is confidential and any information which has been given to the Company or any Group Company in confidence by customers, suppliers or other persons. the "Employment" means the Executive's employment under this Agreement "Group Company" and "Group" means the Company, its ultimate holding company and any subsidiary or associated company of the Company or its ultimate holding company; "subsidiary" and "holding company" have the meanings given to them in section 736 of the Companies Act 1985 as amended; (b) references to clauses, sub-clauses and schedules are unless otherwise stated to clauses and sub-clauses of and schedules to this Agreement; (c) the headings to the clauses are for convenience only and shall not affect the construction or interpretation of this Agreement; (d) any references, express or implied, to statutes or statutory provisions shall be construed as references to those statutes as modified or amended from time to time. 2. Appointment 2.1 The Company shall employ the Executive and the Executive agrees to act as Chief Executive Officer and Director of the Company and subject to the terms and conditions specified in this Agreement. 2.2 The Executive represents and warrants that he is not bound by or subject to any court order, agreement, arrangement or undertaking which in any way restricts or prohibits him from entering into this Agreement or from performing his duties under this Agreement. 3. Term 3.1 The Employment shall commence on the later of the date hereof or the date a finalised merger with or sale of the Company to a stock market listed company occurs and, subject to clauses 3.2 and 15, shall continue unless or until terminated by either the Executive giving to the Company not less than three months notice and the Company giving to the Executive not less than six months notice in writing. 3.2 The Employment shall terminate when the Executive reaches such age as the Board shall determine is the appropriate retirement age for senior employees of the Company. 3.3 The
